DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claims 4, 12, and 14 objected to because of the following informalities:  
As to Claim 4,
The phrase “each of the first assembly member” on lines 1-2 contains a typographical issue and thus stands objected to.  As best understood, applicant means “each of the first assembly members.”

As to Claim 12,
The phrase “each of the first assembly member” on line 2 contains a typographical issue and thus stands objected to.  As best understood, applicant means “each of the first assembly members.”
The phrase “each of the second assembly member” on line 3 contains a typographical issue and thus stands objected to.  As best understood, applicant means “each of the second assembly members.”
As to Claim 14,
This claim stands objected to for lacking a period at the end of the claim. The Examiner is assuming a period should exist after the term “sensors” on line 3.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


As to Claim 9,
The phrase “A combined magnetic navigation sensor” on line lacks proper written description.  At issue here is that applicant does not provide any reasonable explanation as to what applicant’s magnetic navigation sensor is.  While certain sensors can be used for magnetic navigation, such as a flux-gate, such a sensor is not inherently a magnetic navigation sensor and is instead a magnetic sensor.  Applicant does not reasonably explain what applicant’s magnetic navigation sensor is or provide any example demonstrating such a sensor to reasonably establish possession of a magnetic navigation sensor. As such, the above phrase lacks proper written description. For the purpose of compact prosecution, the Examiner is interpreting the above phrase to be a combined magnetic sensor.
As to Claims 10-16,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “A sensor” on line 1 is indefinite.  At issue is that applicant does not recite any structural features that would reasonably perform any sensing.  The only structural features recited are features directed towards attachment features (assembly members) that can be used to attach the main body to another main body.  As such, it is unclear what this claim is directed towards as the claim, as best understood, is directed essentially towards a sensor holder and not a sensor.  In light of this and for the purpose of compact prosecution, this claim is being examined as if the preamble were directed towards a sensor holder and not a sensor.
As to Claim 5,
The phrase “the slot is a dovetail slot, and the guiding block is a trapezoidal guide matching the slot” on lines 1-2 is indefinite. Claim 1 recites that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  Similarly, each second assembly member includes a guiding block, and it is unclear what guiding block applicant is referencing to with the above phrase.
As to Claim 6,
The phrase “the slot comprises an end surface configured for positioning when the slot is engaging with a guiding block of another sensor” on lines 1-2 is indefinite. Claim 1 recites that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  
As to Claim 7,
The phrase “an end portion of the first surface is recessed toward the second surface from the first surface to form a notch, the notch runs through an end portion connecting the first surface and the second surface and is surrounded by two opposite sidewalls and a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device” on lines 1-5 is indefinite.
1) Applicant recites that the notch runs through an end portion connecting the first and second surface, but this end portion is being distinctly recited from the end portion recited on line 1.  This is indefinite because, as best understood, these end portions are not distinct and are the same end portion.  This can be see in paragraph [0014] of the published application that states “an end portion 101a of the first surface 101 is recessed toward the second surface 102 from the first surface 101 to form a notch 11, and the notch 11 runs through the end portion 101a connecting the first surface 101 and the second surface 102” (emphasis added).  As such, the difference and relationship between the two end portions is unclear.
2) Applicant recites that the notch is “surrounded” by two opposite sidewalls and a bottom wall, but the Examiner respectfully notes that three walls cannot surround the notch. The definition of the term “surround” is “to enclose on all sides” per https://www.dictionary.com/browse/surround.  As such, in the instant case, four walls would be necessary to surround the notch on all sides.  As such, the above phrase is unclear because it is unclear how the three walls can surround the notch, especially when one side of the notch is open and not covered.  
As to Claim 8,
The phrase “the main body has a sensing point” on line 1 is indefinite.  At issue is that it is unclear how the main body has a sensing point when no sensing structure has been recited.  Applicant is essentially reciting a sensor holder, and it is not clear, in light of the disclosure, how a sensor holder has a sensing point.
As to Claim 10,
The phrase “the plurality of first assembly members are fixed side by side on the first surface” on lines 1-2 is indefinite.  Claim 9 recites that each of the sensors has a plurality of first assembly members and a first surface, and thus it is unclear which assembly members and first surface applicant is referring to with the above phrase.
As to Claim 11,
The phrase “the plurality of second assembly members are fixed side by side on the second surface” on lines 1-2 is indefinite.  Claim 9 recites that each of the sensors has a plurality of second assembly members and a second surface, and thus it is unclear which assembly members and second surface applicant is referring to with the above phrase.
As to Claim 12,
The phrase “the slot is defined on each of the first assembly member away from the first surface, each of the second assembly member further comprises a fixing plate, the fixing plate is fixed to the second surface, and the guiding block is formed on the fixing plate away from the second surface” on lines 1-5 is indefinite.  Claim 9 recites that each sensor has a slot, first assembly members, second assembly members, a guiding block, and a second surface.  As such, it is unclear which sensors applicant is referring to with the above phrase. 
As to Claim 13,
The phrase “the slot is a dovetail slot, and the guiding block is a trapezoidal guide matching the slot” on lines 1-2 is indefinite. Claim 9 recites that each sensor has a slot and that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  Similarly, each sensor and each second assembly member includes a guiding block, and it is unclear what guiding block applicant is referencing to with the above phrase.
As to Claim 14,
The phrase “the slot comprises an end surface configured for positioning when the slot is engaging with a guiding block of another one of the plurality of sensors” on lines 1-2 is indefinite. Claim 9 recites that each sensor includes first assembly members and that each of the first assembly members defines a slot.  As such, it is unclear what slot applicant is referencing to with the above phrase.  
As to Claim 15,
The phrase “an end portion of the first surface is recessed toward the second surface from the first surface to form a notch, the notch runs through an end portion connecting the first surface and the second surface and is surrounded by two opposite sidewalls and a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device” on lines 1-5 is indefinite.
1) Applicant recites that the notch runs through an end portion connecting the first and second surface, but this end portion is being distinctly recited from the end portion recited on line 1.  This is indefinite because, as best understood, these end portions are not distinct and are the same end portion.  This can be see in paragraph [0014] of the published application that states “an end portion 101a of the first surface 101 is recessed toward the second surface 102 the end portion 101a connecting the first surface 101 and the second surface 102” (emphasis added).  As such, the difference and relationship between the two end portions is unclear.
2) Applicant recites that the notch is “surrounded” by two opposite sidewalls and a bottom wall, but the Examiner respectfully notes that three walls cannot surround the notch. The definition of the term “surround” is “to enclose on all sides” per https://www.dictionary.com/browse/surround.  As such, in the instant case, four walls would be necessary to surround the notch on all sides.  As such, the above phrase is unclear because it is unclear how the three walls can surround the notch, especially when one side of the notch is open and not covered.  
3) The phrases “first surface,” “the second surface,” and “the main body” are indefinite because Claim 9 recites that each sensor has the above features, and it is therefore unclear which surface and body from the sensors that applicant is referring to.
4) The phrases “a notch,” “two opposite sidewalls” and “a bottom wall” are unclear because it is unclear if each sensor includes the above features or if applicant intends only one sensor to include the above features. 
As to Claim 16,
The phrase “the main body of each of the plurality of sensors has a sensing point, and different combinations of the plurality of sensors bring about mutual positional changes between the sensing point” on lines 1-4 is indefinite.  
1) At issue is that claim 16 is directed towards a final product, and thus, while the sensors may be configured such that they can be arranged in different combinations, the actual arrangement of the configurations in the final product is fixed.  Reciting that different 
2) The above recites “mutual positioning changes between the sensing point,” but it is unclear how a single sensing point can have mutual positioning changes. While moving a sensor from one location to another may cause a positional change of the sensing point for that sensor, nothing about this movement is done in a mutual manner with regard to the same sensing point.
3) The phrase “the sensing point” is unclear because applicant initially recites that the main body of each sensor has a sensing point, and thus it unclear what sensing point the above phrase is referencing.
As to Claims 2-8 and 14,
These claims stand rejected for incorporating the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall et al. (Marshall) (US 2014/0322988).
As to Claim 1,
Marshall discloses A sensor comprising a main body (100), a plurality of first assembly members (110), and a plurality of second assembly members (12), wherein the main body comprises a first surface (surface at (101) and/or (102)) and a second surface (surface at (103), and/or (104)) opposite to the first surface (Figure 1B), the first assembly members and the second assembly members are respectively fixed to the first surface and the second surface (Figure 1B), each of the first assembly members defines a slot (Figures 1A,1B), and each of the second assembly members comprises a guiding block (Figures 1A,1B), the guiding block having a shape and a size matching with a shape and a size of the slot correspondingly (Figures 1A,1B), (Paragraph [0030]), (Abstract / note that a probe can be used to as a sensor, for example as part of a multimeter to detect current in a circuit or wire).
As to Claim 9,
Marshall discloses A combined magnetic navigation sensor comprising a plurality of sensors (100), (Figures 1A-1C), (Abstract / note the probes are reasonably sensors as they can be used to measure electric current in the same way probes of a multimeter can be used for sensing), wherein each of the sensors comprises a main body (100), a plurality of first assembly members (110), and a plurality of second assembly members (12), wherein the main body comprises a first surface (surface at (101) and/or (102)) and a second surface (surface at (103), and/or (104)) opposite to the first surface (Figure 1B), the first assembly members and the second assembly members are respectively fixed to the first surface and the second surface (Figure 1B), each of the first assembly members defines a slot (Figures 1A,1B), and each of the second assembly 
As to Claims 2 and 10,
Marshall discloses the plurality of first assembly members are fixed side by side on the first surface (Figure 1A / note the surface can be the combination of (101),(102) or that the surface can be either (101) or (102) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces).
As to Claims 3 and 11,
Marshall discloses the plurality of second assembly members are fixed side by side on the second surface (Figure 1A / note the surface can be the combination of (103),(104) or that the surface can be either (103) or (104) but that the assembly members are still both side by side and on either surface because the assembly members are associated with, connected to, and attached to both surfaces).
As to Claims 4 and 12,
Marshall discloses the slot is defined on each of the first assembly member away from the first surface (Figures 1A,1B), each of the second assembly member further comprises a fixing plate, the fixing plate is fixed to the second surface, and the guiding block is formed on the 
As to Claims 5 and 13,
Marshall discloses the slot is a dovetail slot, and the guiding block is a trapezoidal guide matching the slot (Figures 1A,1B), (Paragraph [0030]).
As to Claim 6,
Marshall discloses the slot comprises an end surface configured for positioning when the slot is engaging with a guiding block of another sensor (Figures 1A,1B / note the upper or lower end of the slot in Figure 1A for example can be the claimed end surface).
As to Claims 7 and 15,

    PNG
    media_image1.png
    496
    480
    media_image1.png
    Greyscale

Marshall discloses an end portion of the first surface is recessed toward the second surface from the first surface to form a notch, the notch runs through an end portion connecting the first surface and the second surface and is surrounded by two opposite sidewalls and a bottom wall, and the bottom wall defines at least one through hole for fixing the main body to an external device (see above figure).
As to Claim 8,
Marshall discloses the main body has a sensing point (Figures 1A,1B / note that the probe can be said to have a sensing point as it can be used to obtain or measure current at an point on the probe).
As to Claim 14,
Marshall discloses the slot comprises an end surface configured for positioning when the slot are engaging with a guiding block of another one of the plurality of sensors (Figures 1A,1B / note the upper or lower end of the slot in Figure 1A for example can be the claimed end surface).
As to Claim 16,
Marshall discloses the main body of each of the plurality of sensors has a sensing point, and different combinations of the plurality of sensors bring about mutual positional changes between the sensing points (Figures 1A,1B,1C,1D / note that the probe can be said to have a sensing point as it can be used to obtain or measure current at an point on the probe, and the probes can be in different positional combinations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 1) US 6,384,992 to Weiss disclosing a dovetail slot used for connecting a holder, 2) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858